Name: Decision No 2/95 of the Association Council, association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 19 December 1995 concerning the export of certain ECSC and EC steel products from the Slovak Republic to the Communities
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  tariff policy;  trade policy;  European Union law;  Europe
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(06)Decision No 2/95 of the Association Council, association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 19 December 1995 concerning the export of certain ECSC and EC steel products from the Slovak Republic to the Communities Official Journal L 325 , 30/12/1995 P. 0065 - 0078DECISION No 2/95 OF THE ASSOCIATION COUNCIL, association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other partof 19 December 1995concerning the export of certain ECSC and EC steel products from the Slovak Republic to the European Communities(95/575/ECSC) THE ASSOCIATION COUNCIL, Whereas the Contact Group referred to in Article 10 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, which entered into force on 1 February 1995 (1), met on 21 and 22 September 1995 to discuss trends in imports of ECSC and EC products from the Slovak Republic into the Community and recognized the need to find appropriate solutions in the framework of Article 34 (2) of the Agreement in order to ensure that the attainment of the objectives of the Agreement will not be jeopardized; Whereas, in view of the need for both parties to have rapid information on the trend of trade flows in order to increase transparency and to avoid possible diversions of trade, the Contact Group decided to refer the matter to the Association Council established under Article 104 of the Agreement; Whereas the Parties are desirous to promote the orderly and equitable development of trade in steel between the Community and the Slovak Republic; Whereas the Association Council, having been supplied with all relevant information, has determined that the solution acceptable to the two Parties is a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC and EC Treaties for an initial period between 1 January and 31 December 1996, HAS DECIDED AS FOLLOWS: Article 1 1. For the period 1 January to 31 December 1996, imports into the Community of the products listed in Annex I originating in the Slovak Republic shall be subject to the presentation of an import document conforming to the model shown at Annex II issued by the authorities in the Community. 2. The classification of the products covered by this Decision is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'combined nomenclature', or in abbreviated form 'CN'). The origin of the products covered by this Decision shall be determined in accordance with the rules in force in the Community. 3. For the period 1 January to 31 December 1996, imports into the Community of the iron and steel products listed in Annex I and which originate in the Slovak Republic shall, in addition, be subject to the issue of an export document by the competent Slovak authorities. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document where shipped. 4. An export document will not be required for goods already shipped to the Community before 1 January 1996, provided that the destination of such products is not changed and that those products which may be imported only on presentation of an import document are in fact accompanied by such a document. 5. Shipment is considered to have taken place on the data of loading onto the exporting means of transport. 6. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community. 7. The Slovak Republic shall notify the Commission of the European Communities of the names and addresses of the appropriate Slovak governmental authorities which are authorized to issue and to verify export documents together with specimens of the stamps and signatures they use. The Slovak Republic shall also notify the Commission of any change in these particulars. 8. Certain technical provisions on the implementation of the double-checking system are set out in Annex IV. Article 2 1. The Slovak Republic undertakes to supply the Community with precise statistical information on the export documents issued by the Slovak authorities pursuant to Article 1. Such information shall be transmitted to the Community by the end of the month following the month to which the statistics relate. 2. The Community undertakes to supply the Slovak authorities with precise statistical information on import documents issued by Member States in respect of the products listed in Annex I. Such information shall be transmitted to the Slovak authorities by the end of the month following the month to which the statistics relate. Article 3 If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of this Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them. Article 4 Any notices to be given hereunder shall be given: - in respect of the Community, to the Commission of the European Communities (DG I.D.2 and DG III.C.2), - in respect of the Slovak Republic, to the Mission of the Slovak Republic to the European Communities; and the Ministry of Economy of the Slovak Republic. Article 5 This Decision shall be binding on both the Community and the Slovak Republic which shall take the measures necessary to implement it. Article 6 This Decision shall enter into force on the date of signature. It shall apply with effect from 1 January 1996. Done at Brussels, 19 December 1995. For the Association CouncilThe PresidentL. ATIENZA SERNA(1) OJ No L 359, 31. 12. 1994, p. 2. ANNEX I SLOVAK REPUBLIC List of products subject to double-checking (1996) Hot-rolled coils and pickled coils7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907219 11 007219 12 107219 12 907219 13 107219 14 107219 14 907225 19 107225 20 207225 30 00Cut lenghts7208 40 107208 40 907208 51 107208 51 997208 52 107208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107208 90 90Cold-rolled sheets and coils7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907209 90 107209 90 90Hot-rolled strip and hoop7211 14 107211 14 907211 19 207211 19 907212 60 917220 11 007220 12 007220 90 317226 19 107226 20 207226 91 107226 91 907226 93 207226 94 207226 99 20Cold-rolled strip and hoop7211 23 107211 23 517211 23 997211 29 207211 90 197211 90 907226 92 907226 93 807226 94 807226 99 80Hot dip galvanized sheets, coils and strip7210 11 907210 41 907210 61 107212 30 90Tinplate in coils, sheet and strip7210 12 117210 70 317210 70 397212 10 99Non oriented grain steel sheets, coils and strip for electrotechnics7209 17 107209 27 107211 23 91Seamless tubesComplete CN heading 7304 ANNEX II >REFERENCE TO A FILM> ANNEX III >REFERENCE TO A FILM> ANNEX IV SLOVAK REPUBLIC TECHNICAL ANNEX ON THE DOUBLE-CHECKING SYSTEM 1. The export documents shall measure 210 Ã  297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m2. They shall be made out in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as 'original' and other copies as 'copies'. Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system. 2. Each document shall bear a standardized serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements: - two letters identifying the exporting country as follows: SK, - two letters identifying the intended Member State of customs clearance as follows: BE = BelgiumDK = DenmarkDE = GermanyEL = GreeceES = SpainFR = FranceIE = IrelandIT = ItalyLU = LuxembourgNL = NetherlandsAT = AustriaPT = PortugalFI = FinlandSE = SwedenGB = United Kingdom. - a one-digit number identifying the year, corresponding to the last figure in the respective year, e. g. 6 for 1996, - a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country, - a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance. 3. The export documents shall be valid for four months from the date of their issue. Export documents may be renewed or prolonged. 4. Since the importer needs to present the original export document when requesting an import document, export documents should, as fas as possible, be issued in respect of individual commercial transactions, not global contracts. 5. The Slovak Republic need not show price information on the export document if there is a genuine need to protect commercial confidentiality. In such cases, box 9 of the export document should indicate the reason for not showing the price information and that it is available to the competent authorities of the Community on request. 6. Export documents may be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement 'issued retrospectively'. 7. In the event of a theft, loss or destruction of an export document, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such document so issued shall bear the endorsement 'duplicate'. The duplicate shall bear the date of the original export document. 8. The competent authorities of the Community shall be informed immediately of the withdrawal or modification of any export documents already issued and, where relevant, of the basis for such action.